UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7483


JEROME JULIUS BROWN, SR.,

                Petitioner – Appellant,

          v.

CLERK,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02594-BEL)


Submitted:   January 25, 2011             Decided:   March 11, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome Julius Brown, Sr. appeals the district court’s

order   dismissing   his   civil       complaint.     We    have   reviewed   the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                  See Brown v. Clerk,

No. 1:10-cv-02594-BEL (D. Md. Sep. 24, 2010).                 We dispense with

oral    argument   because      the    facts   and   legal    contentions     are

adequately    presented    in    the    materials    before    the   court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2